

	

		II

		109th CONGRESS

		1st Session

		S. 1710

		IN THE SENATE OF THE UNITED STATES

		

			September 15, 2005

			Mr. Santorum (for

			 himself and Mr. Crapo) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To amend section 255 of the National Housing Act to

		  remove the limitation on the number of reverse mortgages that may be insured

		  under the FHA mortgage insurance program for such mortgages.

	

	

		1.Short titleThis Act may be cited as the

			 Reverse Mortgages to Help America’s

			 Seniors Act.

		2.Elimination of

			 cap on number of mortgages insuredSection 255 of the National Housing Act (12

			 U.S.C. 1715z–20) is amended—

			(1)in subsection (g),

			 by striking the first sentence; and

			(2)in subsection

			 (i)(1)(C), by striking limitations and inserting

			 limitation.

			

